                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                               UNITED STATES DISTRICT COURT
                                  8                             NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                            NARCISO PRIMERO GARCIA,                          Case No. 20-cv-01389-NC
                                  11
                                                        Petitioner,                          ORDER GRANTING IN PART
Northern District of California




                                  12                                                         PETITIONER’S MOTION FOR
 United States District Court




                                                  v.                                         TEMPORARY RESTRAINING
                                  13                                                         ORDER
                                            WILLIAM P. BARR, et al.,
                                  14                                                         Re: Dkt. No. 8
                                                        Respondents.
                                  15
                                  16
                                  17            Petitioner Narciso Primero Garcia seeks a temporary restraining order against
                                  18   respondents William P. Barr, Chad Wolf, Matthew Albence, and David W. Jennings in
                                  19   their official capacities as United States officials. See Dkt. No. 8. Primero Garcia requests
                                  20   that the Court order Respondents to stay his removal while he pursues immigration relief
                                  21   and to order him released from custody. See Dkt. No. 8-1. The Court finds that Primero
                                  22   Garcia is entitled to a stay of removal while he pursues immigration relief but has not
                                  23   shown that he must be released from custody at this time. Accordingly, the Court
                                  24   GRANTS IN PART Primero Garcia’s motion for a temporary restraining order.
                                  25   I.     Background
                                  26            Primero Garcia is a 21-year-old citizen of Guatemala who came to the United States
                                  27   as an unaccompanied minor when he was 13 years-old. See Dkt. No. 1 (“Petition”) ¶¶ 20,
                                  28   22. On November 7, 2018, the Marin County Probate Court appointed Primero Garcia’s
                                  1    uncle as his legal guardian, finding that his parents had abandoned, abused, and neglected
                                  2    him and that it was not in his best interests to return to Guatemala. Id. ¶ 27. On the basis
                                  3    of that order, Primero Garcia applied for Special Immigrant Juvenile (“SIJ”) status to
                                  4    obtain immigration relief. Id.
                                  5           Before Primero Garcia submitted his petition, this Court preliminarily enjoined the
                                  6    United States Citizenship and Immigration Services (“USCIS”), the Department of
                                  7    Homeland Security (“DHS”), and officials in charge of those departments from removing
                                  8    individuals with a pending SIJ petition in a related lawsuit, J.L. v. Cissna, Case No. 5:18-
                                  9    cv-04914-NC, (N.D. Cal.). See J.L. v. Cissna, 341 F. Supp. 3d 1048 (N.D. Cal. 2018).
                                  10   The Court also certified a class of young immigrants with SIJ petitions based on a
                                  11   California court order. See J.L., No. 5:18-cv-04914-NC, Dkt. No. 112.
                                              Notwithstanding that injunction, Respondents removed Primero Garcia to
Northern District of California




                                  12
 United States District Court




                                  13   Guatemala on June 13, 2019. Petition ¶ 31. In Guatemala, Primero Garcia was attacked
                                  14   twice over the next six months by gang members. Id. ¶¶ 34–35.
                                  15          During this time, J.L. settled (see J.L., No. 5:18-cv-04914-NC, Dkt. No. 228) and
                                  16   J.L. class counsel discovered that Primero Garcia was a J.L. class member (see id., Dkt.
                                  17   No. 223). The Court held the J.L. defendants in civil contempt for violating the
                                  18   preliminary injunction and ordered Primero Garcia’s return to the United States. Id., Dkt.
                                  19   Nos. 249, 252.
                                  20          ICE returned Primero Garcia to the United States on February 12, 2020, and placed
                                  21   him in ICE custody. Petition ¶ 37. Shortly after, USCIS adjudicated Primero Garcia’s SIJ
                                  22   petition and granted him SIJ status in accordance with the J.L. settlement agreement. Id.;
                                  23   see also J.L., No. 5:18-cv-04914-NC, Dkt. No. 211-2, Ex. A § V. On February 24, 2020,
                                  24   Primero Garcia moved to reopen his removal proceedings on various grounds to seek
                                  25   immigration relief, including his recently granted SIJ status. See Petition ¶ 38; see also
                                  26   Dkt. No. 1-2 (“Beier Decl.”), Ex. PP. Primero Garcia’s motion to reopen is still pending
                                  27   (see Petition ¶ 41), but the IJ presiding over his removal proceedings stayed removal
                                  28   pending adjudication of that motion (see Dkt. No. 15-1). District Court Judge Vince
                                                                                     2
                                  1    Chhabria also ordered ICE to “not deport the petitioner” pending further Court order. See
                                  2    Dkt. No. 9.
                                  3              Because ICE apparently indicated that it still intends to remove Primero Garcia
                                  4    from the United States (see Beier Decl., Ex. V), he now seeks a temporary restraining
                                  5    order enjoining Respondents from removing him while he pursues immigration relief. See
                                  6    Dkt. No. 8-1. Primero Garcia also requests that the Court order his release from ICE
                                  7    custody or, in the alternative, grant him a bond hearing before an IJ. Id.
                                  8              The Court held a hearing on Primero Garcia’s motion on March 5, 2020. See Dkt.
                                  9    No. 27. All parties have consented to the jurisdiction of magistrate judge. See Dkt. Nos.
                                  10   20, 22.
                                  11   II.   Discussion
                                             A.     Whether the Motion for Temporary Restraining Order is Moot
Northern District of California




                                  12
 United States District Court




                                  13             The jurisdiction of federal courts depends on the existence of a “case or

                                  14   controversy” under Article III of the Constitution. PUC v. FERC, 100 F.3d 1451, 1458

                                  15   (9th Cir. 1996). Thus, a case becomes moot when “it no longer present[s] a case or

                                  16   controversy under Article III, § 2 of the Constitution.” Spencer v. Kemna, 523 U.S. 1, 7

                                  17   (1998). Put differently, “a litigant must continue to have a personal stake in the outcome

                                  18   of the suit throughout ‘all stages of federal judicial proceedings.’” Abdala v. INS, 488 F.3d

                                  19   1061, 1063 (9th Cir. 2007) (quoting United States v. Verdin, 243 F.3d 1174, 1177 (9th Cir.

                                  20   2001)).

                                  21             Respondents argue that Primero Garcia’s motion for a temporary restraining order

                                  22   is moot because the IJ presiding over his removal proceedings already stayed removal

                                  23   pending adjudication of his motion to reopen. See Dkt. No. 8-1. The appropriate time to

                                  24   seek injunctive relief, Respondents argue, is after the IJ resolves Primero Garcia’s motion

                                  25   to reopen and lifts the stay.

                                  26             However, as Magistrate Judge Laurel Beeler explained in Sied v. Nielsen, No. 17-

                                  27   cv-06785-LB, 2018 WL 1142202, at *7–9 (N.D. Cal. 2018), there are limited procedural

                                  28   protections available to Primero Garcia during the administrative process pending his
                                                                                       3
                                  1    motion to reopen. Of relevance here, if Primero Garcia’s motion to reopen is denied, he
                                  2    may be removed by ICE before he has a chance to request a further stay by the BIA. Id. at
                                  3    *9. As aptly demonstrated by the record in this case (see Petition ¶¶ 34–35), removal
                                  4    before an alien exhausts the administrative procedures available to him may expose him to
                                  5    unnecessary and significant harm. See Sied, 2018 WL 1142202, at *9 (“if the government
                                  6    then deports the alien to a country where he may be subject to persecution or torture, the
                                  7    alien may never have the opportunity to be heard on his underlying motion to reopen . . .”).
                                  8           At the hearing, Respondents argued that ICE normally provides a grace period
                                  9    between administrative decisions that may allow Primero Garcia to obtain further stays.
                                  10   The Court is not persuaded. ICE has already indicated a willingness to remove Primero
                                  11   Garcia and he is not required to rely on ICE’s good graces to obtain relief.
                                              Moreover, Primero Garcia seeks more than just a stay. He also requests release
Northern District of California




                                  12
 United States District Court




                                  13   from custody or, in the alternative, a bond hearing. See Dkt. No. 8-1. The stay issued by
                                  14   the IJ presiding over Primero Garcia’s removal proceedings does not resolve that issue.
                                  15   Accordingly, the Court finds that Primero Garcia’s motion is not moot.
                                  16       B.    Whether the Court Has Jurisdiction
                                  17          Congress has limited judicial review of removal orders. See 8 U.S.C. § 1252.
                                  18   Relevant here, §§ 1252(a)(5) and (b)(9) prohibits district courts from reviewing removal
                                  19   orders and makes “a petition for review filed with an appropriate court of appeals . . . the
                                  20   sole and exclusive means for judicial review of an order of removal.” Likewise, § 1252(g)
                                  21   prohibits all judicial review for “any cause or claim by or on behalf of any alien arising
                                  22   from the decision or action by the Attorney General to commence proceedings, adjudicate
                                  23   cases, or execute removal orders against any alien . . . .”
                                  24          District courts in the Ninth Circuit disagree as to whether they have jurisdiction
                                  25   over a motion to stay removal pending resolution of a motion to reopen. See Diaz-
                                  26   Amezcua v. Barr, 402 F. Supp. 3d 963, 971 & n.4 (collecting cases). Most district courts
                                  27   have concluded that § 1252 strips them of jurisdiction. Id. Courts of appeals that have
                                  28   considered the issue are also split. Compare Hamama v. Adducci, 912 F.3d 869, 874 (6th
                                                                                      4
                                  1    Cir. 2018) (“[T]he Attorney General’s enforcement of long-standing removal orders falls
                                  2    squarely under the Attorney General’s decision to execute removal orders and is not
                                  3    subject to judicial review.”); Sharif v. Ashcroft, 280 F.3d 786, 787 (7th Cir. 2002) (“[A]
                                  4    district court lacks jurisdiction to compel the Attorney General to initiate or resolve
                                  5    proceedings that would lead to relief from removal.”); with E.O.H.C. v. Sec’y United
                                  6    States Dep’t of Homeland Sec., ___ F.3d ____, 2020 WL 728629 (3d Cir. Feb. 13, 2020)
                                  7    (finding that “now-or-never claims” do not arise from removal actions).
                                  8           Although the question is close, the Court is persuaded that it has jurisdiction under
                                  9    the unique facts of this case. First, Primero Garcia’s request for a stay does not challenge a
                                  10   removal order. Indeed, the immigration court’s June 13, 2019, removal order has already
                                  11   been executed. The Court need not consider whether Primero Garcia is removable or if he
                                       is eligible for adjustment of status in light of his recently granted SIJ petition to decide
Northern District of California




                                  12
 United States District Court




                                  13   whether he is entitled to a stay pending adjudication of his motion to reopen.
                                  14          Second, the Ninth Circuit has “distinguished between challenges to orders of
                                  15   removal and challenges that arise independently” when considering the applicability of
                                  16   § 1252. Singh v. Gonzales, 499 F.3d 969, 978 (9th Cir. 2007). This case is closer to the
                                  17   latter category than the former. Primero Garcia’s motion to stay his removal pending
                                  18   adjudication of his motion to reopen arose from USCIS’s grant of SIJ status pursuant to the
                                  19   J.L. settlement. Moreover, permitting ICE to re-remove Primero Garcia before he has an
                                  20   opportunity to fully litigate his motion to reopen would render this Court’s civil contempt
                                  21   sanctions an empty gesture. Thus, the Court concludes that it has jurisdiction.
                                  22       C.     Whether the Court should Issue a Temporary Restraining Order
                                  23          The legal standard for a temporary restraining order mirrors that of a preliminary
                                  24   injunction. See Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush & Co., Inc., 240 F.3d 832,
                                  25   839 n.7 (9th Cir. 2001). A plaintiff must demonstrate that “he is likely to succeed on the
                                  26   merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that
                                  27   the balance of equities tips in his favor, and that an injunction is in the public interest.”
                                  28   Winter v. Nat’l Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).
                                                                                       5
                                  1              1.    Likelihood of Success
                                  2           As a threshold issue, a significant portion of Respondents’ argument focuses on
                                  3    whether Primero Garcia is likely to succeed on his underlying motion to reopen. See Dkt.
                                  4    No. 7–12. Primero Garcia’s motion to reopen, however, is not before the Court. Rather,
                                  5    Primero Garcia’s underlying habeas petition focuses on whether he has a statutory right to
                                  6    fully litigate his motion to reopen and whether removal while that process is pending
                                  7    would violate the Administrative Procedure Act (“APA”) or due process.
                                  8           The Court finds that Primero Garcia is likely to succeed on the merits. First, an
                                  9    immigrant granted SIJ status is likely required to remain in the United States to maintain
                                  10   that status. See 8 U.S.C. § 1101(a)(27)(J) (defining SIJ as “an immigrant present in the
                                  11   United States . . . .”) (emphasis added). As the Ninth Circuit recognized, individuals with
                                       SIJ status “gain special benefits set by Congress” including “the permission to remain in
Northern District of California




                                  12
 United States District Court




                                  13   the country pending the outcome of their adjustment of status application.” Garcia v.
                                  14   Holder, 659 F.3d 1261, 1271 (9th Cir. 2011); see also Osorio-Martinez v. Attorney
                                  15   General United States, 893 F.3d 153, 163–64 (3d Cir. 2018) (noting that SIJ status cannot
                                  16   be revoked except “on notice”). Removing Primero Garcia before he has an opportunity to
                                  17   fully litigate his motion to reopen would vitiate those benefits.
                                  18          Second, Respondents’ contention that Primero Garcia could continue to litigate his
                                  19   motion to reopen after removal is unpersuasive. Although Respondents are correct in the
                                  20   abstract, the facts of this case show that their position is untenable. As the Court recounted
                                  21   above, Primero Garcia was attacked twice during the six-months he was in Guatemala.
                                  22   There is a real risk that immediate removal would moot Primero Garcia’s motion. See
                                  23   Sied, 2018 WL 1142202, at *9 (“if the government then deports the alien to a country
                                  24   where he may be subject to persecution or torture, the alien may never have the
                                  25   opportunity to be heard on his underlying motion to reopen . . .”).
                                  26             2.    Irreparable Harm
                                  27          Primero Garcia has shown a strong likelihood that he will suffer irreparable harm in
                                  28   the absence of preliminary relief. He was attacked twice when previously removed to
                                                                                     6
                                  1    Guatemala and the Court is persuaded that such attacks suggest a strong likelihood of
                                  2    future harm absent relief.
                                  3           Respondents contend that there is no likelihood of harm because the IJ has already
                                  4    granted a stay. But, as the Court explained above, if Primero Garcia’s motion to reopen is
                                  5    denied, he may be removed by ICE before he has a chance to request a further stay. And
                                  6    given ICE’s zeal in J.L., the Court is not convinced that the ordinary administrative
                                  7    process would give Primero Garcia sufficient time to obtain a further stay.
                                  8              3.    Balance of Equities and Public Interest1
                                  9           The balance of equities and public interest also weigh in Primero Garcia’s favor.
                                  10   While the Court does not doubt that preliminary relief would increase the administrative
                                  11   burden on Respondents, the potential harm to Primero Garcia far outweighs that burden.
                                       Moreover, Primero Garcia should not have been removed from the United States in the
Northern District of California




                                  12
 United States District Court




                                  13   first place. It is ICE’s failure to comply with this Court’s preliminary injunction that
                                  14   kicked off these proceedings.
                                  15          Accordingly, the Court GRANTS Primero Garcia’s motion for a temporary
                                  16   restraining order and enjoins Respondents from removing him while he pursues
                                  17   immigration relief.
                                  18       D.    Release from Detention
                                  19          Primero Garcia requests that the Court order his removal from ICE custody or, in
                                  20   the alternative, order that an IJ hold a custody redetermination hearing. Primero Garcia,
                                  21   however, has not shown that he is entitled to immediate release. Although indefinite or
                                  22   prolonged detention may be unconstitutional, Primero Garcia has not been detained for an
                                  23   indefinite (see, e.g., Zadvydas v. Davis, 533 U.S. 678 (2001) (indefinite detention
                                  24   unconstitutional)) or a prolonged period of time (Rodriguez v. Robbins, 804 F.3d 1060 (9th
                                  25   Cir. 2015) (detention becomes “prolonged” at six months), overruled by Jennings v.
                                  26   Rodriguez, 136 S. Ct. 2489 (2016)).
                                  27
                                       1
                                  28    The balance of hardships and public interest factor merge when the government is the
                                       opposing party. Nken v. Holder, 556 U.S. 418, 435 (2009).
                                                                                   7
                                  1             Accordingly, the Court will not order Primero Garcia’s immediate release.
                                  2    However, if Respondents intend to detain Primero Garcia for a prolonged period of time, it
                                  3    must hold a bond or custody redetermination hearing.
                                  4    III. Conclusion
                                  5             The Court GRANTS IN PART Primero Garcia’s motion temporary restraining
                                  6    order.
                                  7             It is hereby ORDERED that Attorney General William P. Barr, Secretary Chad
                                  8    Wolf, Field Office Director David Jennings, and Acting Director Matthew Albence, their
                                  9    officers, agents, employees, representatives, and all persons acting in concert or
                                  10   participating with them are ENJOINED AND RESTRAINED from removing Primero
                                  11   Garcia. This injunction and order will terminate in connection with the following events:
                                                   1. A final non-appealable decision vacating Primero Garcia’s June 13, 2019,
Northern District of California




                                  12
 United States District Court




                                  13                  removal order;
                                  14               2. Primero Garcia’s failure to (1) timely appeal to the BIA a final adverse
                                  15                  ruling from an IJ on his motion to reopen and (2) file a simultaneous motion
                                  16                  to stay removal with the BIA;
                                  17               3. Primero Garcia’s failure to (1) timely petition for review before the
                                  18                  appropriate United States Court of Appeals a final adverse ruling from the
                                  19                  BIA on his motion to reopen and (2) file a simultaneous motion to stay
                                  20                  removal with the Court of Appeals; or
                                  21               4. A decision on a motion to stay removal by the Court of Appeals.
                                  22            Respondents are also ORDERED to release or provide Primero Garcia with a bond
                                  23   or custody redetermination hearing before an IJ within 60 days. At the hearing,
                                  24   Respondents must justify Primero Garcia’s continued detention by clear and convincing
                                  25   evidence.
                                  26            IT IS SO ORDERED.
                                  27   Dated: March 9, 2020                       _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  28                                                    United States Magistrate Judge
                                                                                      8
